366 S.W.3d 40 (2012)
J.S. CONSTRUCTION, INC., Respondent,
v.
KOOL NITES LIMOUSINE, INC., and Gregg Shane, Appellants.
No. WD 71688.
Missouri Court of Appeals, Western District.
August 2, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 30, 2011.
Application for Transfer Denied October 25, 2011.
Glenn E. Bradford, Kansas City, MO, for Appellants.
Elle J. Sullivant, Independence, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.


*41 ORDER
PER CURIAM:
Kool Nites Limousine, Inc., and Gregg Shane appeal from a judgment entered upon a jury verdict in favor of J.S. Construction, Inc., on its claims for quantum meruit and enforcement of a mechanic's lien. We affirm. Rule 84.16(b).